Judgment, Supreme Court, New York County (Jerome Hornblass, J.), rendered March 17, 1989, convicting defendant on his plea of guilty of criminal possession of a weapon in the third degree, and sentencing him as a persistent violent felony offender to an indeterminate term of imprisonment of eight years to life, unanimously affirmed.
Uniformed officers, responding to a radio run at 1:50 a.m. reporting a man stripping a van, found the defendant, who matched the radioed description, on an otherwise deserted street near a van. Defendant fled when the officers attempted to question him, and during the course of the chase, turned toward the officers and discarded the gun. Defendant pleaded guilty after his motion to suppress the gun was denied.
The officers’ initial approach to question defendant was proper. Their pursuit was warranted, given the accuracy of the radioed description, the officers’ on-the-scene observations, and the defendant’s immediate flight. (People v Benjamin, 51 NY2d 267; People v Leung, 68 NY2d 734.) As the gun was recovered as a result of proper police procedure, the motion to suppress was properly denied. Concur—Sullivan, J. P., Rosenberger, Kupferman, Asch and Kassal, JJ.